DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: The term “para-chord” appears to be a typographical error intended to read “para cord” or “para-cord.”  
Appropriate correction is required.

Claim Objections
Claims 2, 5, and 10 are objected to because of the following informalities: 
Claim 2, line 1: The term “claim 140” appears to be a typographical error intended to read “claim 1”
Claims 5 and 10: The term “para-chord” appears to be a typographical error intended to read “para cord” or “para-cord.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In reference to claims 4 and 9, the limitation “plastic brace/medical tape dispenser” is considered indefinite. It is unclear what effect the slash mark is intended to have upon the term. For purposes of examination, the examiner will consider the limitation as reading “plastic brace and/or medical tape dispenser.” Correction and/or clarification are required.
Claim 7 recites the limitation "the recoil effect" in line 11. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a recoil effect.”
In reference to claim 8, the limitation reading “reasonably compact form” is considered indefinite, since the metes and bounds of the term “reasonably” are unclear. For purposes of examination, the examiner will consider said limitation as reading “compact form suitable to the step of inserting.” Correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (3696544) in view of Shotgun Stock Survival Kit (see attached Notice of References Cited, Reference U; “Shotgun”).
In reference to claim 1, Webb discloses a recoil pad comprising: a stretchable slip-on sleeve having an open end and a closed end (figures 1 and 3, element 10); the sleeve sized to enable the open end to be slipped snugly onto the butt of a gun stock (figures 1 and 3), and the closed end of the sleeve abutting an end of the gun stock when the sleeve is fully installed thereon (figures 1 and 3). Thus, Webb discloses the claimed invention, except for a survival module as claimed.
However, Shotgun teaches that it is known to provide the butt of a gun stock with a hollow space having a survival module therein, wherein the survival module generally fills the hollow space and extends to a position substantially flush with an end of the butt (see “Step 1: Cordage”; “Step 3: First Aid”; and “Step 8: Conclusion,” which shows the survival module in the left-hand photo; the survival module is considered to be the combination of all items shown; the middle photo on the right-hand side shows that the survival module generally fills the hollow space in the butt and extends to a position substantially flush with an end of the butt, i.e., the green para cord is shown extending to a position substantially flush with the end of the butt). Further, Shotgun makes clear that the butt is intended to be closed by a recoil pad, in order to contain the rd paragraph). Shotgun teaches that the inclusion of a survival module provides a user with a plurality of useful items that offer various benefits and advantages (e.g., first-aid capability, snare-making capability, other uses for para-cord).
Thus, it would have been obvious to a person of ordinary skill in the art to provide the butt of the stock of Webb a hollow space having a survival module therein, wherein the survival module generally fills the hollow space and extends to a position substantially flush with an end of the butt, in order to provide a user with a plurality of useful items that offer various benefits and advantages (e.g., first-aid capability, snare-making capability, other uses for para-cord). It is noted that such a modification would clearly result in the claimed invention, since the recoil pad of Webb abuts the end of the butt and the survival module of Shotgun is taught to extend to the end of the butt.

In reference to claim 3, Webb in view of Shotgun (the modified Webb) makes obvious the claimed invention, as set forth above.
In reference to claim 4, the modified Webb makes obvious the claimed invention (a Band-Aid constitutes a flex bandage).
In reference to claim 5, the modified Webb makes obvious the claimed invention (Shotgun teaches para-cord, as set forth above).
In reference to claim 6, the modified Webb makes obvious the claimed invention (Webb: para. bridging col. 1-2, impervious elastic or rubber-like material).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Webb in further view of Survive-It (see attached Notice of References Cited, Reference V).
The modified Webb makes obvious the claimed invention, except for a vacuum sealed plastic casing containing the survival module insert. However, Survive-It teaches that it is known to encase a survival module insert in a vacuum sealed plastic casing to achieve a plurality of benefits and advantages, e.g., maximizing the number items that can be included in a given amount of space (pages 1-3). Also, Survive-It teaches that vacuum sealing provides protection against environmental degradation, e.g., moisture damage (pages 1-3). Thus, it would have been obvious to a person of ordinary skill in the art to provide the survival module insert of the modified Webb with a vacuum sealed plastic casing containing the various items of the survival module insert, in order to .

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Washcher (5634289), Reed (5068991), Kotzur (DE 867509 C), and Stewart (2468349).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641